Citation Nr: 9926285	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  93-14 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for glaucoma.

3.  What evaluation is warranted for the period from February 
21, 1991, for hearing loss in the right ear?



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The veteran's case was remanded for 
additional development in May 1995.  The case is again before 
the Board for appellate review.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
hearing loss in the left ear, to include secondary to right 
ear hearing loss, is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

2.  The claim of entitlement to service connection for 
glaucoma is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

3.  The veteran is currently shown to manifest level XI 
hearing in his right ear but only level I hearing in his 
nonservice-connected left ear.



CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
hearing loss in the left ear and glaucoma are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  An evaluation in excess of 10 percent for hearing loss in 
the right ear since February 22, 1991, is not warranted.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.383, 3.385, 4.7, 
4.85-4.87, Diagnostic Code 6101 (1998); 64 Fed. Reg. 25208-09 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from December 1952 to 
December 1954.  The veteran's service medical records (SMRs) 
are missing.  If any records were located at the National 
Personnel Records Center (NPRC) in 1973, they may have been 
destroyed or damaged in a fire.  Attempts to reconstruct the 
service medical records have not been successful.  Under such 
circumstances, there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the service medical records.  Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 
3 Vet. App. 543, 548 (1992).  The Board is also under a duty 
to advise the claimant to obtain other forms of evidence, 
such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 
263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 
(1992).  The Board is satisfied that its duty has been met 
and that all reasonable efforts to develop the record have 
been made.  The veteran has presented VA medical records as 
well as evidence from a private physician, and a lay 
statement from his sister, and given testimony at a hearing 
in support of his claim.

Associated with the claims file is a copy of the veteran's 
December 1954 separation physical examination.  The 
examination noted that the veteran had a "dead right ear."  
Audiogram results for the left ear depicted a hearing loss of 
15 decibels (in ASO units) at the tested frequencies.   There 
was no reference to any hearing loss in the left ear.  The 
veteran's distant vision was recorded as 20/20.  His near 
vision was noted as J-1 in each eye with no correction 
required.  There was no reference to glaucoma or any type of 
eye condition.

The veteran's DD 214 listed his military occupational 
specialty (MOS) as a light vehicle driver and listed his most 
significant duty assignment as the 318th transportation 
company.  The veteran served during the Korean War period but 
had service only in the United States.  He was not in combat.

The veteran first sought to establish service connection for 
hearing loss and glaucoma in February 1991.  On his VA Form 
21-526, the veteran indicated that he had not received 
treatment in service for his claimed conditions.  He said 
that a doctor said that there seemed to be a problem when he 
was discharged.  The only private physician listed was a 
Thomas J. Schemerhorn, M. D.  The veteran submitted a 
statement from Dr. Schemerhorn, dated in May 1989 but 
received in February 1991, wherein he said that the veteran 
had glaucoma in each eye.  Dr. Schemerhorn did not provide an 
etiology for the veteran's glaucoma.

The veteran also submitted the results of a VA audiogram 
dated in February 1991.  The audiogram results with pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
35
35
40
45
50

Speech audiometry testing indicated that the veteran could 
not be tested in the right ear.  He had a speech recognition 
ability of 92 in the left ear.

Associated with the claims file is a statement from Dr. 
Schemerhorn, dated in May 1992.  Dr. Schemerhorn confirms the 
veteran's diagnosis of glaucoma in each eye.  However, he 
stated that he could not see where the veteran's glaucoma was 
service related.  

Also associated with the claims file is a statement from the 
veteran's sister, C. J. M., dated in June 1991.  The sister 
said she was the oldest sister of the veteran and had helped 
raise him.  She did not recall any history of the veteran 
having any ear trouble or hearing loss before he joined the 
Army.  

The veteran was afforded a VA examination in May and June 
1991, to include an ear, nose, and throat (ENT) clinical 
evaluation and an audiological evaluation.  The audiological 
evaluation included an audiogram where the results for the 
veteran's right ear were 105+ decibel loss for the 1000, 
2000, 3000 and 4000 Hertz (Hz) frequencies.  His speech 
recognition could not be tested.  The left ear had decibel 
loss of 35, 35, 45, and 50 for the same frequency range, with 
an average loss of 41.25.  The veteran's speech recognition 
score was 96 percent.  The audiologist said that the veteran 
suffered from a mild hearing loss in the left ear and a 
profound hearing loss in the right ear.

The ENT evaluation reported that the veteran noticed a 
hearing decrease at the time of his separation from service.  
He said that it had progressed over the years.  There was no 
history of infection, pain, tinnitus or vertigo.  He had not 
had any ear surgery or Meniere's syndrome.  The examiner's 
diagnosis was bilateral hearing loss.  However, no opinion 
was provided as to the etiology of the veteran's left ear 
hearing loss.

The veteran was granted service connection for his right ear 
hearing loss in August 1991.  He was assigned a 10 percent 
rating, effective February 21, 1991.  

The veteran and his wife presented testimony at a hearing at 
the RO in November 1991.  The veteran testified that he did 
not have a hearing loss in his left ear when he entered the 
service.  He further testified he was in an artillery unit.  
He said that his wife knew that he had a hearing problem when 
they got married [in March 1956].  He said that he could not 
hear anything out of his right ear.  He had worked for Sears 
for 18 years in a low noise environment.  He said that he had 
not had any ear infections or frequent colds.  He believed 
his hearing loss in his left ear was related to noise 
exposure in service.  In regard to his glaucoma he testified 
that he first had his eyes checked in approximately 1987.  He 
did not wear glasses in service and did not have any eye 
infections.  He first got glasses after service some time in 
the 1950's.  He said that no doctor had told him his glaucoma 
was service-related and he had not asked the question.  He 
thought that he might have been exposed to different things 
in service that could have caused his glaucoma.  His overall 
assessment was that he did not have his current problems 
prior to service and that as his right ear hearing loss was 
caused by his military service so why should not his left ear 
hearing loss be service-connected as well.

The veteran's case was remanded in May 1995.  In the remand 
the Board requested that the veteran be contacted and 
requested to provide documentation of his service in a field 
artillery unit.  The remand also requested that the veteran 
be afforded an examination with an opinion as to whether it 
was at least as likely as not that the veteran's left ear 
hearing loss was aggravated by his service-connected right 
ear hearing loss.

In June 1995, the RO contacted the veteran and requested that 
he provide documentation of his assignment to a field 
artillery unit.  The veteran responded by submitting a 
duplicate copy of his sister's June 1991 statement and a 
duplicate copy of his DD 214.  

Associated with the claims file in July 1995 were VA 
treatment records for the period from February 1991 to August 
1992.  The records document treatment for the veteran's 
hearing loss and glaucoma.  However, the records do not 
contain evidence of either a nexus between the veteran's 
hearing loss in the left ear and any incident of service, or 
any aggravation of the left ear hearing loss by the service-
connected right ear hearing loss.  Moreover, the records do 
not link the veteran's glaucoma and any incident of service.

The veteran was afforded audiograms in September and November 
1995.  The results of the September 1995 audiogram were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
25
40
40
45
45

There was no speech recognition in the right ear and a score 
of 100 percent in the left ear.

The results of the November 1995 audiogram were:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
25
40
40
NR
45

As before, there was no speech recognition with the right 
ear.  The veteran had a speech recognition ability of 96 in 
the left ear.

Associated with the claims file were additional VA treatment 
records for the period from April 1993 to January 1997.  The 
records indicate that the veteran was fitted with a left ear 
hearing aid in July 1993.

The veteran was then scheduled for a VA ENT compensation and 
pension (C&P) examination in May 1999 and notified of the 
appointment that same month.  However, the veteran failed to 
report for the examination and failed to provide any comments 
as to why he failed to report.  There is no indication that 
the notification was mailed to an incorrect address as it was 
sent to the same address used by the veteran during the 
course of his claim.  

In June 1999, the veteran's spouse submitted a document 
indicating that the veteran wanted to pursue his appeal.  
There was no comment regarding his failure to appear for the 
scheduled examination.

II.  Analysis

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §  
3.303(a) (1998).  In addition, certain chronic conditions, 
including sensorineural hearing loss, may be presumed to have 
been incurred during service if the disorder becomes manifest 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1998).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b) (1998).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims, 
lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The Board notes that as the veteran failed to report for his 
scheduled VA examination in May 1999, with no evidence of 
good cause for failing to report, his claims for service 
connection will be adjudicated based upon the evidence of 
record.  38 C.F.R. § 3.655(b) (1998).

There is no competent evidence to link the veteran's claim 
for service connection for hearing loss in the left ear and 
glaucoma to service.  The veteran first sought service 
connection for his left ear hearing loss in 1991 some 37 
years after service.  While the veteran's discharge physical 
examination record some level of hearing loss, it was not 
sufficient to be rated as a disability at that time.  The 
veteran has presented no medical or scientific evidence to 
indicate that his current left ear hearing loss is related to 
any incident of service, was the progression of a hearing 
loss incurred in service or was aggravated by his service-
connected right ear hearing loss.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

The same analysis is true for the veteran's glaucoma.  By his 
own testimony the veteran was not diagnosed with the 
condition until the 1980's.  He has provided no objective 
medical evidence to link the condition to any incident of 
service.  His own private physician, Dr. Schemerhorn, stated 
that he could not relate the condition to service.  

While the veteran's claims that his hearing loss in the left 
ear and glaucoma are related to service, he has offered no 
competent evidence to establish such a relationship, other 
than his own unsubstantiated contentions.  While he is 
certainly capable of providing evidence of symptomatology, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge..."  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the veteran 
has submitted no medical opinion or other competent evidence 
to support his claims that his current left ear hearing loss 
and glaucoma are, in any way, related to his period of 
service, the Board finds that he has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claims are well 
grounded.  38 U.S.C.A. § 5107.  Hence, the benefits sought on 
appeal are denied.  

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above to 
be sufficient to inform the veteran of the elements necessary 
to complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).

Higher Evaluation for Service-Connected Right Ear Hearing 
Loss

At the outset the Board notes that the veteran's claim for a 
higher evaluation for his right ear hearing loss was placed 
in appellate status by a Notice of Disagreement (NOD) 
expressing disagreement with an initial rating award.  
Furthermore, as held in AB v. Brown, 6 Vet.App. 35, 38 
(1993), "on a claim for an original or an increased rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation ?."  The 
distinction between an original rating and a claim for an 
increased rating may be important, however, in terms of 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
identifying the underlying NOD and whether VA has issued a 
Statement of the Case (SOC) or Supplemental Statement of the 
Case (SSOC).  

In regard to the veteran's contention that he is entitled to a 
higher disability rating for at least part of the original 
rating period following the grant of service connection for 
right ear hearing loss, the rule from Francisco v. Brown, 7 
Vet.App. 55, 58 (1994) ("Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Board notes that the Fenderson decision was issued during the 
pendency of the veteran's appeal and thus changed the 
presentation of the issue from an increased rating to one of 
what rating is warranted from the date of service connection.

The Board notes that effective June 10, 1999, the VA revised 
the criteria for evaluating Diseases of the Ear and Other 
Sense Organs.  64 Fed. Reg. 25202-210 (1999).  However, the 
changes in regulations pertaining to evaluations for hearing 
loss are not pertinent to the veteran's disability rating.  
The Board notes that the RO has not had a chance to evaluate 
the veteran's claim under both the old and new rating 
criteria.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991) (where the law or regulations change while a case is 
still pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary).  
However, as the changes made do not reflect any substantive 
change in the evaluation of the veteran's disabilities, the 
Board concludes that there is no prejudice to the veteran by 
evaluating his right ear hearing loss for the first time 
under both sets of regulations.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.87, Diagnostic Codes 6100 to 6110 
(1998); 38 C.F.R. § 4.85, Diagnostic Code 6100, 64 Fed. Reg. 
25208-09 (1999).

The veteran is totally deaf in his right ear, the audiograms 
consistently show his decibel loss as 105+ at each pertinent 
frequency.  This condition has been evident from the time 
that he was granted service connection in August 1991 and 
assigned the original disability rating of 10 percent, 
effective February 21, 1991.  In applying the audiogram 
evidence, the Board notes that the audiometric studies 
correlate to level XI hearing in the right ear.  See 38 
C.F.R. § 4.87, Table VI (1998); 38 C.F.R. § 4.85, Table VI, 
64 Fed. Reg. 25208 (1999).  The Board also notes that the 
hearing loss in the veteran's left ear has been described as 
mild and, based upon the audiometric studies conducted, 
equivalent to a Level I designation.

In cases where there is total deafness in one ear that is 
service-connected, but the hearing loss in the nonservice-
connected ear is less than total, as is the case here, the 
nonservice-connected ear will be assigned a Level I 
designation.  See 38 U.S.C.A. § 1160(a)(3) (West 1991); 
38 C.F.R. § 3.383(a) (1998); VAOPGCPREC 32-97.  The 
combination of a Level XI and Level I designation corresponds 
to a 10 percent rating.  See 38 C.F.R. § 4.87, Table VII, 
Diagnostic Code 6101 (1998); 38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100, 64 Fed. Reg. 25209 (1999).  The 
assigned evaluation is determined by mechanically applying 
the rating criteria to certified test results.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

In this case, the veteran met the criteria for a 10 percent 
rating, and no more, from the outset or February 22, 1991.  
Should the hearing loss in his left ear progress to the point 
of total deafness, then a reconsideration of his disability 
will be in order in compliance with 38 U.S.C.A. § 1160(a)(3), 
38 C.F.R. § 3.383(a), and VAOPGCPREC 32-97.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a higher rating for the veteran's right ear 
hearing loss.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1998).


ORDER

Entitlement to service connection for left ear hearing loss 
and glaucoma is denied.

Entitlement to a disability rating higher than 10 percent for 
right ear hearing loss from February 21, 1991, is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 
  Converted to ISO units the veteran had a 30 decibel loss at 500 Hertz, a 25 decibel loss at 1000, 2000 and 
3000 Hertz; and a 20 decibel loss at 4000 Hertz.

